Case 1:19-cv-00356-JJM-PAS
      filed
                           Document 12 Filed 04/03/19 Page 1 of 4 PageID #: 276
      Clerk's Office

     Date

                               UNITED STATES DISTRICT COURT BOSTON MA
            Depi.1 tv Clerk
                                                                          C.A.
Riaz Hussain                                               Civil Docket for Case # l:19cv-10513-PBS
V
Rhode Island Hospital Et al
                                COMMONWEALTH OF MASSACHUSETTS                                           I^
NORFOLK, SS            SUPERIOR COURT DEPARTMENT DOCKET NO 19 0271
         PLAINTIFF OPPOSITION TO DEFENDANTS MOTION TO DISMISS
      Or Transfer thecase to Proper Venue, the District of Rhode Islond
 Defendants Motion Is Self-Defeatine
        1. 02/27/2019 Plaintiff filed Complaint of Medical Mai Practice against Defendants
           under the Massachusetts Long arm Statue in Norfolk Superior Court.
        2. 03/19/2019 Defendants filed NOTICE OF REMOVAL OF ACTION TO FEDERAL
              DISTRICT COURT Boston.
        3. 03/25/2019 Plaintifffiled a motion of Opposition to Removal of Action to Federal
              District Court Boston.
        4. 03/26/2019 Defendant Motion to Dismiss Or Transfer to District of Rhode Island

        5. Plaintiff considers that Defendants LACK DEFENSE and are wasting precious time of
               Hon. Court.
        6. PLAINTIFF RESPONSE DEFENDANTS MEMMORANDUM OF LAW IN SUPPORT OF
              MOTION TO DISMISS
        7. PLAINTIFF SUPPORTING REASONS TO DISSMISS OR Transfer to Rhode Island
                 Paraeraphs numbers are as per defendants Motion
                 Piaintiff beiieves ali Defendants MEMMORRANDUM OF LAW and
                         arguments are Miss Quote, Irrelevant and Self Defeating

               I.        FACTS AND TRAVEL      Plaintiff agree.
               II.       FACTS RELAVANT TO JURISDICTIONAL ANALYSIS Plaintiff agrees in principal.
               III.      LAW AND ARGUMENT Under the Long Arm Statue of Massachusetts, Norfolk
                    Superior Court has to decide that Issue.
 A      Plaintiffs complaint must be dismissed because the court iacks the personai
        jurisdiction over the Defendants under Massachusetts LongArm statue
                Plaintijf believes that under the Long Arm Statue Massachusetts Courts do have
                personalJurisdIction over the Defendants.


        Defendants are doing Tio Toe Dancing and wasting Hon.
        Court Precious Time

                      02/27/2019 Plaintiff filed Complaint of Medical Mai Practice against Defendants
                      under the Massachusetts Lone arm Statue in Norfolk Superior Court.

                                                    lof4
Case 1:19-cv-00356-JJM-PAS Document 12 Filed 04/03/19 Page 2 of 4 PageID #: 277
Case 1:19-cv-00356-JJM-PAS Document 12 Filed 04/03/19 Page 3 of 4 PageID #: 278
Case 1:19-cv-00356-JJM-PAS Document 12 Filed 04/03/19 Page 4 of 4 PageID #: 279
